192 F.3d 1037 (D.C. Cir. 1999)
United States of America, Appellantv.Pornpimol Kanchanalak a/k/a Pornpimol Parichattkal, and Duangnet Georgie Kronenberg, Appellees
No. 99-3019 Consolidated with No. 99-3034
United States Court of AppealsFOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued September 8, 1999Decided October 8, 1999

Appeals from the United States District Courtfor the District of Columbia(No. 98cr00241)
Jonathan Biran, Attorney, United States Department of  Justice, argued the cause and was on the briefs for appellant.Eric L. Yaffe, Attorney, entered an appearance.
Reid H. Weingarten argued the cause for appellees. With  him on the brief were Erik L. Kitchen, Brian M. Heberlig,  and James Hamilton.  Michael Spafford entered an appearance.
Before:  Wald, Silberman and Tatel, Circuit Judges.
Opinion for the Court filed by Circuit Judge Wald.
Wald, Circuit Judge:


1
The government charged Pornpimol  "Pauline" Kanchanalak (aka Pornpimol Parichattkal) and  Duangnet "Georgie" Kronenberg with a scheme to disguise  illegal hard money contributions and soft money donations  from foreign nationals and corporations to national and state  political committees.  Defendants were also alleged to have  caused political committees to file reports with the Federal  Election Commission ("FEC") falsely identifying lawful permanent residents as the source of funds that actually originated with foreign nationals and corporations in violation of 18  U.S.C.  2 (b), 1001.  The government argued that  441e of  the Federal Election Campaign Act ("FECA") prohibits any  infusion of money from foreign nationals into federal, state,  and local elections and that section 104.8 of the FEC  regulations requires that political committees report the true  source of their contributions and donations.  Defendants asserted that as to both hard and soft money, political committees were not required to report the true sources of their  receipts, and as to soft money, FECA did not restrict such  donations by foreign nationals.1 They also argued that the FEC reporting regulation could not reasonably be read to  require disclosures of the original sources of soft money  receipts.


2
Based on its prior rulings in United States v. Hsia and  United States v. Trie, the district court dismissed the hard  money counts, determining that the government needed to  demonstrate affirmative conduct beyond using conduit checks  for a false statement prosecution.  See United States v. Hsia,  24 F. Supp. 2d 33 (D.D.C. 1998), rev'd, 176 F.3d 517, 523-24  (D.C. Cir. 1999);  United States v. Trie, 23 F. Supp. 2d 55  (D.D.C. 1998).  The district court also dismissed the soft  money counts, holding that the disclosure regulation, section  104.8(e), did not require political committees to reveal the  original sources of their soft money.


3
This court subsequently reversed the district court's ruling  in Hsia, finding that, in fact, the government had sufficiently  alleged affirmative conduct for a false statement prosecution  by charging that the defendant utilized conduit checks, and  that FECA requires the "true source" of hard money to be  reported.  See United States v. Hsia, 176 F.3d 517 (D.C. Cir.  1999).  On the basis of that ruling, the government seeks  reinstatement of the hard money counts in this case.  We  agree that our decision in Hsia mandates reinstatement of  the hard money false statement counts, and thus we summarily reverse the district court's order with respect to those  counts.


4
We also find that the FEC regulation, section 104.8(e),  prohibits the reporting of conduit contributions with respect  to soft money and that  441e of FECA also prohibits foreign  soft money donations.  Accordingly, we reverse the judgment  of the district court with respect to the soft money counts as  well.

I.  Background

5
Defendants, Pauline Kanchanalak and Duangnet Kronenberg, were charged with "knowingly and willfully caus[ing]  the submission of material false statements to the FEC."  See  Superceding Indictment, at 24.  Defendants are officers of  Ban Chang International (USA) Inc. ("BCI USA"), a foreign corporation.  Kanchanalak is neither a citizen nor a permanent resident of the United States.  Kronenberg is a permanent resident of the United States.  The contributions in  question are checks made out to political committees and  signed by permanent residents of the United States, even  though the signing individuals were not the actual source of  the donated funds.


6
On November 13, 1998, a federal grand jury issued an eighteen count superceding indictment against defendants.  The indictment charged violations of FECA, 2 U.S.C.    431 et seq.,  and regulations issued by the FEC pursuant to FECA.  The  indictment generally alleges a scheme in which defendants  illegally provided both "hard money contributions" and "soft  money donations" to the Democratic National Committee  ("DNC" or "the Committee") and other political committees.2"Hard money" refers to funds that have been deposited by  the Committee into a "federal account" and are used to  finance federal election campaigns.  "Soft money" refers to  funds that are deposited into a "non-federal" account and are  supposed to be used for, among other things, state and local  campaigns.  See Trie, 23 F. Supp. 2d at 55.  Defendants are  alleged to have illegally used conduits to donate to the  Committee both hard and soft money funds that originated  with foreign nationals and corporations.  The conduits were Duangnet Kronenberg and Praitun Kanchanalak, a relative of  both defendants and an unindicted co-conspirator.3


7
More specifically, Count One charges that defendants engaged in a conspiracy to defraud the United States by  disguising the fact that the true source of funds contributed  to the DNC was BCI USA.  See Appendix ("App.") 60-82;Superceding Indictment p p 1-66.  Counts Two through Fourteen charge that defendants knowingly and willfully caused  the DNC and other political committees to file false reports  with the FEC, which erroneously identified the sources of  contributions and donations, in violation of 18 U.S.C.    2(b),  1001.4  See App. 83-85, Superceding Indictment p p 1-2.  The  false statements were contained in thirteen reports filed with  the FEC;  each report is the subject of a separate count.


8
Counts Two through Four, Six through Eight and Thirteen  of the superceding indictment were based solely on hard  money "contributions."5  The remaining false statement  Section 2(b) provides:  "Whoever willfully causes an act to be  done which if directly performed by him or another would be an  offense against the United States, is punishable as a principal."  18  U.S.C.  2(b). counts were based either partly or wholly on soft money  funds that were not deposited into a federal account.  Defendants sought dismissal of both the hard and soft money  counts, arguing that under 18 U.S.C.    2(b), 1001, the government had failed to demonstrate adequately that defendants "caused" the submission of false statements.  Additionally, on the soft money counts, defendants argued that soft  money conduit contributions--even from foreign nationals-were not prohibited under FECA.


9
On December 31, 1998, the district court, largely agreeing  with the defendants, dismissed Counts Two through Four and  Seven through Fourteen.  See United States v. Kanchanalak,  31 F. Supp. 2d 13, 14 (D.D.C. 1999) ("Kanchanalak I").  The  district court's decision was based on its own prior reasoning  in United States v. Hsia, 24 F. Supp. 2d at 33, and Trie, 23 F. Supp. 2d at 55.  In both Hsia and Trie, the government  had alleged only that the defendants signed conduit checks,  or solicited others to act as signers for conduit checks. The  court found that merely signing (or soliciting others to sign)  checks was not sufficient to demonstrate that the defendants  had "caused" the making of false statements about the actual  source of the contributions.6  In Hsia, it also found that the  "statements" at issue were literally true, since the check  writers were a source (if not the only source) of the contributed funds.  In Kanchanalak I, the court found that the allegations were "virtually indistinguishable from the allegations at issue in Hsia and Trie."  Kanchanalak I, 31 F. Supp. 2d at 14.  Again, the government had failed to allege any  conduct that could satisfy the necessary causal elements of a  violation under 18 U.S.C.    2(b), 1001.  In Kanchanalak I,  the district court did not reach the issue of whether there was  a basis--statutory or otherwise--for the government to allege  false statements at all with respect to soft money.7


10
On February 3, 1999, in United States v. Kanchanalak, 41 F. Supp. 2d 1 (D.D.C. 1999) ("Kanchanalak II"), the district  court dismissed all of the remaining false statement counts as  to Ms. Kanchanalak and all but one as to Ms. Kronenberg. Even as to those counts for which the government had  sufficiently met its burden of alleging "affirmative conduct,"  the district court found that there was an additional reason  supporting dismissal, namely, the inapplicability of FECA to  soft money.


11
The court found only one provision in FECA that arguably  provided a basis for alleging a false statement, namely  441f,  which prohibits contributions in another person's name, and  that indisputably applied only to hard money.8  In the court's  words, "[o]n the thin reed of Section 441f, the government  ... has a plausible argument that a report submitted by a  political committee to the FEC that lists the identity of a  'conduit' or a person other than the true source of a contribution contains a false statement."  Kanchanalak II, 41 F. Supp. 2d at 7 (internal quotations omitted).  However, that  argument "relied heavily on the definitions and operation of  FECA, definitions that apply only to hard money 'contributions' regulated by FECA."  Id.  Although FECA requires  political committees to report their hard money contributions,  the court could find no corresponding FECA provision requiring political committees to report soft money donations.  Id.  (discussing 2 U.S.C.  434 (b)(2)(A)).


12
The only reporting requirement directly applicable to soft  money donations was 11 C.F.R.  104.8(e), which the court  characterized as a "stand alone provision in the regulations."Id. at 8.  However, that provision in "the regulations provided no indication of whether a national party committee is  obligated to report the 'true source' of any such donation";thus the court said that the government "lacks any basis to  argue that the statute and regulations require a political  committee to list the names of 'true sources' of soft money  donations in reports to the FEC."  Id.  Since neither FECA  nor FEC regulations required committee treasurers to reportthe "true sources" of soft money donations, the court reasoned, defendants had not "caused" political committees to  issue "false statements," and, therefore, had not violated 18  U.S.C.   2(b), 1001.


13
After the district court ruled in Kanchanalak I and II, this  court reversed in large part the district court's decision in  Hsia.  See Hsia, 176 F.3d at 517.  In Hsia, we rejected the  district court's ruling that knowingly engaging in conduit  check writing was not enough to "cause" a false statement to  be made.  Id. at 522-23.  We found that  434(b) of FECA  requires political committees to report the "true source" of  hard money contributions;  thus, statements identifying conduits as the source of funds were not "literally true."  Id. at  523-24.


14
The government now appeals the dismissal of the hard  money counts in Kanchanalak II on the grounds that its  reasoning was explicitly rejected in our Hsia decision.  The  government also seeks reinstatement of the soft money  counts on the theory that the FEC reporting regulation,


15
section 104.8(e), requires political committees to report the  same information for soft money that they report for hard  money, including the true sources of their receipts.

II. Discussion
A. Hard Money Counts

16
Our reasoning in United States v. Hsia, 176 F.3d 517 (D.C.  Cir. 1999), mandates reinstatement of the hard money counts  in this case.  In Hsia we found that "the simple interposition  of conduits to sign the checks is certainly enough to 'cause' a  committee to make false statements in its report."  Id. at 523.We also held that FECA requires political committees to  identify the true source of hard money contributions.  Therefore, if committees "did not report the true sources, their  statements would appear to be false."  Id. at 524.


17
In these respects, this case is indistinguishable from Hsia.  As in Hsia, defendants are alleged to have acted as conduits  or utilized others as conduits in making contributions to  political committees in federal elections.  By thus causing  political committees to report conduits instead of the true  sources of donations, defendants have caused false statements  to be made to a government agency.  Accordingly, we summarily reverse the district court's orders dismissing the false  statement counts predicated on hard money contributions.

B. Soft Money Counts
1.The Soft Money Reporting Regulation

18
The validity of the false statement prosecutions based on  conduit soft money donations ultimately turns on whether the  FEC's soft money regulation, 11 C.F.R.  104.8(e), is read to  require political committees to report the "true" sources of  their soft money donations.  As the district court correctly  noted, there is no soft money counterpart to  441f in FECA  itself, which prohibits conduit transfers of "contributions,"  i.e., hard money.  We note at the outset, however, that  defendants do not attack the FEC's authority under the Act  to promulgate regulations that address the disclosure of soft money donations.9  However, defendants do contest the  FEC's interpretation of section 104.8(e) as a valid basis for a  false statements prosecution.


19
We first discuss the standard under which we review the  FEC's interpretation of its soft money disclosure regulation,  keeping well in mind that this interpretation must also satisfy  due process notice requirements of a criminal conviction for  false statements.  In Paralyzed Veterans of America v. D.C.  Arena, L.P., 117 F.3d 579, 584 (D.C. Cir. 1997) (citations  omitted), we said:


20
Agency interpretations of their own regulations have been afforded deference by federal reviewing courts for a very long time and are sustained unless "plainly erroneous or inconsistent" with the regulation.  It is sometimes said that this deference is even greater than that granted an agency interpretation of a statute it is entrusted to administer.


21
We have followed that standard in FEC cases, explaining:


22
The Supreme Court, we note, explicitly concluded in DSSC [FEC v. Democratic Senatorial Campaign Committee] "that the [Federal Election] Commission is precisely the type of agency to which deference should presumptively be afforded."


23
John Glenn Presidential Comm., Inc. v. FEC, 822 F.2d 1096,  1097 (D.C. Cir. 1987) (citing FEC v. Democratic Senatorial  Campaign Comm., 454 U.S. 27, 37 (1981));  see also Fulani v.  FEC, 147 F.3d 924 (D.C. Cir. 1998) (FEC entitled to "substantial deference" when interpreting own regulation).  Quite  apart from the substantial deference that we owe the agency,  we find it eminently reasonable for the FEC to interpret  section 104.8(e) to require political committees to report the  true source of their soft money donations.


24
We begin with the language of the provision itself.  See  Pennsylvania Dep't of Pub. Welfare v. Davenport, 495 U.S. 552, 557-58 (1990).  Section 104.8(e) provides, in relevant  part, that:


25
National party committees shall disclose in a memo Schedule A information about each individual, committee, corporation, labor organization or other entity that donates an aggregate amount in excess of $200 in a calendar year to the committee's non-federal account(s).  This information shall include the donating individual's or entity's name, mailing address, occupation, or type of business, and the date of receipt and amount of any such donation....  The memo entry shall also include, where applicable, the information required by paragraphs (b)through (d) of this section.


26
11 C.F.R.  104.8(e).


27
There can be no doubt, and indeed the district court acknowledged, that section 104.8(e) imposes a reporting requirement  with respect to soft money that includes the identity of the  "donating individual[ ]," as well as, "where applicable," the  information required for hard money sources in section  104.8(b)-(d).10  The district court, however, focused on the  fact that "donates" is nowhere defined in the regulation (or in  FECA), and does not have an ordinary meaning that confined it to the true source of the donated funds.  In the district  court's words:


28
[T]he regulations provide no indication of whether a national party committee is obligated to report the "true source" of any such donation.  In fact, the word "donates" is never defined in either the statute or regulations.  The government therefore lacks any basis to argue that the statute and regulations require a political committee to list the names of "true sources" of soft money donations in reports to the FEC.


29
Id.


30
Defendants reiterate here the district court's reasoning,  concluding that "an individual who writes a soft money donation check to a committee literally constitutes a 'donating  individual' or an individual that 'donates' to the committee's  non-federal account, even if that individual is in fact reimbursed for the donation."  Br. of Appellees, at 11-12.


31
That proposition does not seem so apparent to us.  To  donate ordinarily signifies the act of giving away something  over which the giver has control or sovereignty.  Thus a  donation is defined, inter alia, as "a formal grant of sovereignty or dominion."  Webster's Third New International  Dictionary (Unabridged) 672 (1976).  And indeed in Hsia,  this court rejected a similarly restrictive definition of persons  who "make the contribution" in the case of hard money,  declaring that the "demand for identification of the 'person  who makes the contribution' is not a demand for a report on  the person in whose name money is given;  it refers to the  true source of money."  Hsia, 176 F.3d at 524.  We see no  critical distinction between the ordinary meaning of the terms  "contribute" and "donate" in that respect.11


32
There is, however, an even more crucial sentence in section  104.8(e) that validates the FEC's interpretation, namely, the  requirement that "the memo entry shall also include, where pplicable, the information required by paragraphs (b) through  (d) of this section."  11 C.F.R.  104.8(e).  Thus, subsection  (e), by its own terms, cannot be read in isolation, but must be  read to incorporate (unless inapplicable) the earlier hard  money disclosure requirements of paragraphs (b) through (d).Among those provisions is subsection (c), which provides that:"[a]bsent evidence to the contrary, any contribution made by  check, money order, or other written instrument shall be  reported as a contribution by the last person signing the  instrument."  11 C.F.R.  104.8(c) (emphasis added).12  The  incorporation of this disclosure provision into section 104.8(e)  is significant.  Its language is transparent;  a committee may  not report that a signer is the actual source of funds if it is  aware that the signer is not the source.13  The plain implication of this is that a signer, who through a knowing conduit  transaction, causes a committee to make an erroneous identification by withholding "evidence to the contrary," may be  held responsible for causing the false statement.


33
Defendants offer one counter-argument.  The term "contribution" contained in 11 C.F.R.  104.8(c) is defined as "any  gift ... for the purpose of influencing any election to Federal  office."  2 U.S.C.  431(8)(A) (emphasis added).  Since the  term "contribution" in subsection (c) is thus limited to hard  money used for federal elections, the entire subsection (c) by  its own terms is similarly limited and hence not "applicable"  to the soft money reporting requirements of section 104.8(e).


34
A closer and more contextual reading of section 104.8 and  its various subsections disposes of this argument.  Subsections (b), (c), and (d) of section 104.8, all incorporated by  reference into subsection (e), address requirements for "contributions."  On defendants' apocalyptic reasoning none  would ever be applicable to subsection (e);  this reading in  turn would render the entire incorporation clause referring to  subsections (b) through (d) superfluous.  See Benavides v.  DEA, 968 F.2d 1243, 1248 (D.C. Cir. 1992) (declining to  interpret a provision so as to render it superfluous).  Surely  it is not reasonable to think that the FEC would have  incorporated other subsections into subsection (e), when "applicable," if it knew or intended that none of these subsections  could ever apply to soft money.  The more reasonable interpretation by far is that these hard money disclosure requirements apply to soft money reporting unless there is an  obvious reason why they should not.14


35
Not only is the FEC's construction of section 104.8(e)  reasonable, but it also advances the articulated concerns that  impelled the FEC to adopt the regulation in the first place.See Methods of Allocation Between Federal and Non-Federal  Accounts, 55 Fed. Reg. at 26,058.15  Adopted in 1990 as part  of a "comprehensive set of allocation rules" drafted to "provide additional safeguards against the use of impermissible  [soft money] funds in federal election activity by expanding  the disclosure of receipts and disbursements by national  party committees," section 104.8, in particular, was "[r]evised  [to] ... require national party committees to disclose the  source and amount of receipts by their non-federal accounts  ... as well as by their federal accounts under the current  rules."  The revised section was retitled "Uniform Reporting  of Receipts," id., "to reflect its broadened application" to both  hard and soft money.  To that end, "[n]ew paragraph (e)," the  FEC explained, "require[s] national party committees to also  disclose information about receipts to their non-federal accounts."  Id.  This "broadened disclosure" was designed to  "help eliminate the perception that prohibited funds [soft  money] have been used to benefit federal elections and campaigns."  Id.


36
Given our druthers, we might have wished that the FEC  elaborated in greater detail just why identifying the true  source of soft money would prevent the reality or the perception of soft money being illicitly used for federal election purposes.  We do know that the overall design of the new  allocation and reporting requirements was "to track the flow  of non-federal funds transferred into federal accounts" to  insure they were used only for legitimate allocation of joint  expenses.  It does not seem to require any leap from that  premise to the conclusion that tracking such a flow will often  be easier if the true source of the soft money is identified.For instance, the identity of the real donor may suggest to  the FEC monitor that special scrutiny is in order to insure  the pristineness of the federal side of the ledger.  Ultimately,  however, we know of no bar to an agency's interpretation of a  prophylactic disclosure rule, such as this one, that may overshoot the mark a bit, so long as it stays in reasonable range.16


37
To cut to the chase, we find that the language and purpose  of section 104.8(e) permits only one reasonable interpretation. In an effort to enhance its ability to prohibit the illegal  commingling of hard and soft money receipts, the FEC  required identifying information for the donors of both to  assist it in tracking the flow of funds between the two.

2.  Fair Notice

38
That the FEC's interpretation of its disclosure regulation  as applying to the true source of soft money is a reasonable  one does not end the matter.  For to support a criminal  prosecution, it must give fair notice to the subject of what  conduct is forbidden.  The Due Process Clause of the Fifth  Amendment prohibits punishing a criminal defendant for  conduct "which he could not reasonably understand to be  proscribed."  United States v. Harris, 347 U.S. 612, 614  (1954).  The Supreme Court has held that this "fair warning"  requirement prohibits application of a criminal statute to a  defendant unless it was reasonably clear at the time of the alleged action that defendants' actions were criminal.  United  States v. Lanier, 520 U.S. 259, 266 (1997).


39
The Superceding Indictment does not offend the principles  of due process and fair notice because the defendants should  reasonably have understood federal laws to require committees to report the true source of soft money donations. Additionally, they should reasonably have understood that  disguising those true sources would cause false statements to  be made in violation of 18 U.S.C.   2(b), 1001.  The court in  Hsia, which addressed the hard money reporting requirement, found that this "case fits comfortably within the clear  and previously accepted scope of   2(b) and 1001."  Hsia, 176 F.3d at 523.  We find likewise in this case.  In arguing  that   2(b), 1001 may not comfortably be applied to soft  money reporting, defendants assert that it was previously  unclear that section 104.8(e) required real source identification for soft money, thus it would violate the due proce   requirement of clear notice to hold them criminally accountable now.  We disagree.


40
Section 104.8(e) explicitly covers soft money;  the FEC has  interpreted it as such since its promulgation and announced  its prophylactic purpose at that time.  It also expressly  incorporated several hard money disclosure requirements laid  down in earlier subsections (b) through (d) into the subsection  (e) requirement.  One of those, subsection (c), unambiguously  permits committees to report the name of the signer of a  check as the donor only if there is no "evidence to the  contrary."  If an individual possesses that contrary evidence  and participates in the conduit transaction by signing the  check himself or conspiring with another to do so, he is  "causing" a false statement to be made to the FEC in  violation of   2(b), 1001.  That is clear notice enough.

3.  The Foreign National Prohibition

41
The government offers a further justification for the soft  money reporting requirement.  It contends that  441e of  FECA bars foreign nationals from making both hard money  contributions and soft money donations, indirectly or directly, for use in either federal or local elections.  This statutory bar,  it says, provides a powerful justification for the true source  reporting requirement of soft money--that is, to ensure that  United States citizens and permanent residents are not conduits for soft money that originates with foreign nationals. Defendants resolutely maintain that the statutory language of   441e restricts that provision's scope to federal elections.


42
In determining whether an agency's interpretation of a  statute is appropriate, we apply Chevron U.S.A. Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837 (1984).17Under Chevron, the court examines whether the statute  speaks "directly ... to the precise question at issue."  Chevron, 467 U.S. at 842-43.  If the statute "has not directly  addressed the precise question at issue," then the agency's  construction, if reasonable, should be honored.  Id.


43
Through a promulgated regulation and an advisory opinion,  the FEC has indicated that  441e prohibits soft money  donations as well as hard money contributions by foreign  nationals.  See, e.g., 11 C.F.R.  110.4(a);  FEC Advisory  Opinion, 1987-25 (Sept 17. 1987), 1987 WL 61721.  Section  441e provides, in relevant part, that:


44
It shall be unlawful for a foreign national directly or through any other person to make any contribution of money or other thing of value, or to promise expressly or impliedly to make any such contribution, in connection with an election to any political office;  or in connection with any primary election, convention, or caucus held to select candidates for any political office;  or for any person to solicit, accept, or receive any such contribution from a foreign national.


45
2 U.S.C.  441e.


46
Although the text by itself might appear comprehensive  enough to encompa  soft money, the defendants point to the  use of the word "contribution" in that section;  contribution is  defined elsewhere in the Act as applying to hard money for  federal elections.  The term "contribution," as we have noted,  includes:  "(i) any gift ... made by any person for the  purpose of influencing any election for Federal office...."  2  U.S.C.  431(8)(A)(i).


47
This definition, say defendants, limits the scope of  441e  to federal elections. Principles of consistent usage in statutory interpretation must, however, be applied consistently. While defendants focus exclusively on the term "contribution," they ignore the phrase "any political office" which  appears not only in  441e but also in its neighboring provision,  441b.  Section 441b distinguishes between contributions to federal offices and those tendered to "any political  office."18  Thus while  441b regulates the manner in which most corporations and labor organizations may contribute to  federal offices, that same provision limits the contributions  that nationally chartered banks and corporations may make  "in connection ... with any political office."  2 U.S.C.  441b  (emphasis added).  By distinguishing federal offices from  "any political office," Congre  plainly intended to reach  certain contributions made to state and local offices.  Guided  by the same canon of consistent usage that the defendants  invoke on behalf of the term contribution, we think it telling  that Congre  employed the phrase "any political office"  when defining the scope of the foreign-national contribution  provision.  Accordingly, the language of  441e does not unambiguously cabin its reach to only federal offices.19


48
The legislative history and structural scheme of the statute  tend to buttre  the FEC's broader interpretation of section  441e but can hardly be read as making its case conclusively. Section 441e was preceded by 18 U.S.C.  613, a subsection  of the Foreign Agents Registration Act ("FARA"), which  made it unlawful for "agents of foreign principals" to "knowingly mak[e] any contribution of money or other thing of  value ... in connection with an election to any political office  or in connection with any primary election, convention, or  caucus held to select candidates for any political office."  18  U.S.C.  613 (repealed 1976).  Nothing in the committee  report that accompanied the original passage of section 613  indicated that Congre  intended for the phrase "an election  to any political office or in connection with any primary election, convention, or caucus held to select candidates for  any political office" to be restricted to federal office.20  And  significantly, this relevant language of  441e has remained  identical through multiple amendments to FARA and to the  provision itself, when the 1976 amendments moved the provision from Title 18 to FECA.  The 1976 FECA Amendments  Report said "[section 441e] is the same as Section 613."  H.R.  Conf. Rep. No. 94-105, at 67 (1976) (emphasis added).  Ultimately, neither the plain language of  441e nor its legislative  history reveals Congress's unambiguous intent.


49
In the face of such statutory ambiguity, we are required to  reach Chevron's second prong, which requires judicial deference to an agency's reasonable interpretation.  Indeed, this  court has noted in several opinions that the FEC's expre   authorization to elucidate statutory policy in administering  FECA "implies that Congre  intended the FEC ... to  resolve any ambiguities in statutory language.  For these  reasons, the FEC's interpretation of the Act should be accorded considerable deference."  Orloski v. FEC, 795 F.2d 156, 164 (D.C. Cir. 1986);  accord Fulani v. FEC, 147 F.3d 924  (D.C. Cir. 1998);  Republican Nat'l Comm. v. FEC, 76 F.3d 400 (D.C. Cir. 1996);  LaRouche v. FEC, 28 F.3d 137 (D.C.  Cir. 1994).


50
The FEC has consistently interpreted  441e as applicable  to federal, state, and local elections since 1976.  In that year  it promulgated 11 C.F.R.  110.4 which provides, in relevant part:21


51
(1) A foreign national shall not directly or through any other person make a contribution, or an expenditure, or expressly or impliedly promise to make a contribution, or an expenditure, in connection with a convention, a caucus, or a primary, general, special, or runoff election in connection with any local, State, or Federal public office.


52
(2) No person shall solicit, accept, or receive a contribution as set out above from a foreign national.


53
11 C.F.R.  110.4(a).


54
It is unfortunate, but true, that neither the FARA, in which  the predecessor of  441e first appeared, nor FECA, to which  it was removed in 1976, provides detailed reasons why Congre  extended the ban in those sections to state and local  elections.  However, the legislative history of FARA does  state repeatedly that it is designed to "protect the interests of  the United States by requiring complete public disclosure by  persons acting for or in the interests of foreign principals  where their activities are political in nature."  S. Rep. No.  88-875, at 1 (1964).22  Hence, we do not regard the absence of  any more explicit reasons by Congre  (or the FEC) to be  fatal to the reasonablene  of the FEC's interpretation.  The language of the statute and the explicit regulation of the FEC  interpreting it provide an additional reason that the defendants should have known that 104.8(e) imposed a true source  reporting requirement for soft money donations.23

III. Conclusion

55
For the reasons previously stated in our decision in Hsia,  we reverse the district court's orders that dismissed the false  statement counts predicated on hard money contributions. We also find that the reporting regulation, section 104.8 (e),  requires the reporting of the true sources of conduit contributions with respect to soft money and that  441e forbids  foreign national donations of soft money.  Thus, the judgment  of the district court, with respect to the soft money counts, is  reversed as well.


56
So ordered.



Notes:


1
 Defendants now concede that in United States v. Hsia, 176 F.3d 517 (D.C. Cir. 1999), we rejected their contention that political  committees are not required to report the true sources of their hard  money but ask us to reconsider that decision.  We have no authority to do so.  See LaShawn v. Barry, 87 F.3d 1389, 1396 (D.C. Cir.  1996) ("One three-judge panel ... does not have the authority to  overrule another three-judge panel of the court....  That power  may be exercised only by the full court.").


2
 A "political committee" is defined under FECA as follows:
(A) any committee, club, association, or other group of per-sons which receives contributions aggregating in exce  of$1,000 during a calendar year or which makes expenditures aggregating in exce  of $1,000 during a calendar year;  or...(C)any local committee of a political party which receives contributions aggregating in exce  of $5,000 during a calendar year, or makes payments exempted from the definition of contribution or expenditure ... in exce  of $5,000 during a calendar year, or makes contributions aggregating in exce  of$1,000 during a calendar year or makes expenditures aggregating in exce  of $1,000 during a calendar year.2 U.S.C.  431(4).


3
 The indictment alleges that the defendants caused political  committees to receive checks signed "P. Kanchanalak," leading  political committees to believe that they were being made by  Pauline Kanchanalak, even as they were being drawn on Praitun  Kanchanalak's account.  See Appendix at 67.


4
 Section 1001 currently provides, in relevant part, that:(a) Whoever, in any matter within the jurisdiction of the executive, legislative, or judicial branch of the Government of the United States, knowingly and willfully ... makes any materially false, fictitious, or fraudulent statement or representation ... shall be fined under this title or imprisoned not more than 5 years, or both.18 U.S.C.  1001.  Some counts allege violations of the previous  version of  1001.  However, the differences between these versions are not relevant to the appeal.


5
 A contribution is defined under FECA's definitional provision as  "any gift, subscription, loan, advance, or deposit of money or anything of value made by any person for the purpose of influencing  any election for Federal office."  2 U.S.C.  431(8)(A)(i).


6
 In Hsia and Trie, the district court said that the indictment's  lack of specificity in this regard was constitutionally impermissible,  given that it charged conduct in an area which implicated First  Amendment considerations.  The court found that "[t]he combination of First Amendment interests at stake and the threat of a  criminal prosecution necessitates a close examination of any indictment to ensure that the statutes utilized are neither overly vague  nor overly broad in their language or in their application."  Hsia, 24 F. Supp. 2d at 56.  This court later rejected this vaguene   argument, holding that the application of the statute to the conduit  check situation was not so broad so as to offend the First Amendment.  See Hsia, 176 F.3d at 523.


7
 In Kanchanalak I, the district court declined to dismi  some  disputed counts, ordering the parties to file supplemental briefs  indicating whether these remaining counts might survive Hsia.  See  Kanchanalak I, 31 F. Supp. 2d at 15.


8
 Section 441f, entitled "[c]ontributions in name of another prohibited," provides that:
No person shall make a contribution in the name of another person or knowingly permit his name to be used to effect such a contribution, and no person shall knowingly accept a contribution made by one person in the name of another person.2 U.S.C.  441f.


9
 FECA explicitly grants the FEC broad powers to administer its  duties under the Act.  See, e.g., 2 U.S.C.  437c(b)(1) (granting  FECA the authority to formulate general policy with respect to the  administration of FECA);  accord 2 U.S.C.   437d(a)(8), 437d(e) &  437g(a).


10
 The district court deemed it a "stand alone provision in the  regulations," not rooted in any particular provision within the  FECA.  Kanchanalak II, 41 F. Supp. 2d at 7.  We are not sure  why this is relevant.  We also point out that in its effort to locate a  statutory source for the prohibition against soft money conduit  contributions, the district court discussed only 2 U.S.C.  441f, the  provision which prohibits hard money contributions in the name of  another, and which it found was not applicable to soft money.  See  id.  Notably, the district court opinion never addressed  441e,  which proscribes contributions from foreign nationals, as a potential  source for the statutory prohibition on at least some soft money  conduit contributions.  One reason it may not have done so is that it  had previously found in Trie that, contrary to the FEC's interpretation,  441e is inapplicable to soft money.


11
 We recognize that because of the special definition of contribution in the Act,  441f prohibits conduit contributions of hard  money only.  But this limitation on the scope of  441f does not  upset the ordinarily synonymous meanings ascribed to both terms.


12
 The district court did refer to subsection (c) in addressing the  hard money reporting requirements in Hsia, but limited its application to committee treasurers.  Hsia, 24 F. Supp. 2d at 59 (noting  that the provision "implies that if there is 'evidence to the contrary'  of which the political committee is aware, the committee may not  report the contribution as having been made by the last person  signing the instrument.  The FEC regulation, if not the statute  itself, therefore implies that the term 'contributor' is not synonymous with the phrase 'the last person signing the instrument' and  that the political committee is supposed to identify the 'true source'  of a contribution if it knows the true source.").  The district court  thus found that while 11 C.F.R.s 104.8 (c) may impose obligations  on the committee treasurer, it does not impose the same obligation  on a donor, absent a knowing conspiracy with the treasurer to  conceal the true source. In Kanchanalak II, the district court acknowledged subsection  (c) in a footnote, but failed to draw the connection we find between  subsection (c) and subsection (e).  See Kanchanalak II, 41 F. Supp. 2d at 7 n.6.


13
 Our analysis in Hsia is relevant here again.  If political committees did not report the true sources of their donations, their  statements would appear to be false.  Even if the defendants did  not themselves make false statements to the FEC (and are not  being charged as such), "the simple interposition of conduits to sign  the checks is certainly enough to 'cause' a committee to make false  statements in its report."  Hsia, 176 F.3d at 523.


14
 It bears noting that the FEC has not been particularly consistent when it has employed the term "contribution" in regulations  and opinions.  Indeed, the term is often used synonymously with  "donation."  See, e.g., 11 C.F.R  113.3 (referring to "funds donated  ... to a candidate for federal office");  11 C.F.R.  115.2 (a)  (prohibition on federal contractor "contributions" not applicable to  "contributions ... in connection with State or local elections"); FEC Advisory Op. 1998-11 (Sept. 3, 1998), 1998 WL 600994, at *3  (discussing "contributions in connection with State and local elections");  FEC Advisory Op. 1997-14 (Aug. 22, 1997), 1997 WL 529606, at *2 (discussing "contributions" to "State party building  funds") (emphasis added in all citations).


15
 In interpreting a regulation, we may consider a contemporaneous statement of the agency's policy reasons for promulgating it. See Sierra Pac. Power v. EPA, 647 F.2d 60, 65 (9th Cir. 1981) ("An  appellate court will ordinarily give substantial deference to a contemporaneous agency interpretation of a statute it administers. When dealing with an interpretation of regulations the agency has  itself promulgated, 'deference is even more clearly in order.' ")  (quoting Udall v. Tallman, 380 U.S. 1, 16 (1965)).


16
 Defendants also counter that "no purpose would be served by  requiring the reporting of the original source of soft money," given  that "soft money donations in the name of another are not prohibited by FECA."  Br. of Appellees, at 12, n.13.  This ignores the  FEC's longstanding interpretation of  441e as barring foreign  national contributions of soft money in section 110.4a.


17
 Defendants argue that this court should not give Chevron  deference to the FEC's interpretation of an ambiguous statute in a  criminal proceeding.  Defendants' support for this proposition is  scant.  That criminal liability is at issue does not alter the fact that  reasonable interpretations of the act are entitled to deference.  See  Babbitt v. Sweet Home Chapter of Communities for a Great Or.,  515 U.S. 687, 703-05 (1995) (according Chevron deference to a  Department of the Interior regulation which interpreted a criminal  provision of the Endangered Species Act).


18
 Section 441b provides, in relevant part, that:
(a) It is unlawful for any national bank, or any corporation organized by authority of any law of Congress, to make a contribution or expenditure in connection with any election to any political office, or in connection with any primary election or political convention or caucus held to select candidates for any political office, or any corporation whatever, or any labor organization, to make a contribution or expenditure in connection with any election at which presidential and vice presidential electors or a Senator or Representative in, or a Delegate or Resident Commissioner to, Congre  are to be voted for, or in connection with any primary election or political convention or caucus held to select candidates for any of the foregoing offices....(b)(2) For purposes of this section ... the term "contribution or expenditure" shall include any direct or indirect payment, distribution, loan, advance, deposit, or gift of money, or any services, or anything of value ... to any candidate, campaign committee, or political party or organization, in connection with any election to any of the offices referred to in this section....2 U.S.C.  441b.


19
 Defendants attempt to answer the government's  441b argument by noting that  441b(b)(2) carries its own definition of the  term contribution, distinct from that contained in  431(8)(A)(i).  It  defines a contribution as "any direct or indirect payment, distribution, loan, advance, deposit or gift of money, or any services, or  anything of value ... to any candidate, campaign committee, or  political party or organization, in connection with any election to  any of the offices referred to in this section."  2 U.S.C.  441b  (b)(2) (emphasis added).  The question then becomes what are the  offices referred to in this section.  Subsection (a), for example,  prohibits national banks and federally chartered corporations from  making contributions "in connection with any election to any political office, or in connection with any primary election or political  convention or caucus held to select candidates for any political  office."  2 U.S.C.  441b(a).
Defendants concede that the term "any political office" in   441b(a) must include non-federal offices since elsewhere in the  same subsection, the statute prohibits "any corporation whatever"  (presumably, including, but not limited to federally chartered corporations) from making a  contribution in connection with elections to  federal offices.  Presumably, if Congre  had intended to prohibit  only the entities referenced in subsection (a) (including national  banks and federally chartered corporations) from making federal contributions, the clause concerning national banks and federally  chartered corporations would have been surplusage.
But then defendants go on to argue that if Congre  had intended  to modify the Act's generic definition of "contribution" for purposes  of  441e to cover non-federal elections, it could have done so  explicitly as it did with  441b.  In response to this, the government notes that   441b and 441e were both preceded by provisions  in Title 18, which were moved to Title 2 as part of the amendments  to FECA in 1976.  The government argues that  441b's special  definition of the term contribution is a vestigial remainder from the  preceding provision, 18 U.S.C.  610, which Congre  inadvertently  failed to remove.  It also points out that there was no definition of  "contribution" in the predecessor to  441e (which was part of the  Foreign Agents Registration Act ("FARA")).
Candidly we see no way to definitively resolve this statutory  puzzle other than to declare an ambiguity and move on to our  traditional rules for resolving ambiguities.
As a final note, we do think both defendants and the district court  make too much of the definition of "contribution" as controlling the  interpretation of every section in which it appears.  Congre  itself  performed with no such consistency.  Although contribution by  itself does mean contribution to a federal candidate, Congre  in  many sections of the Act added contributions "for Federal office"  although that seems surplusage.  In contrast in others like   441e  and 441b, it used contribution in conjunction with the phrase "for  any political office."  Compare   441a, 441b, and 441e.


20
 Indeed, the House Conference report accompanying the  amendments to FARA, which established  613, explain that the  "new section relating to agents of foreign principals ... would  prohibit such agents from making or promising to make in their  capacity as agents contributions in connection with any election to  any political office or in connection with any primary election,  convention, or caucus to select new candidates."  H.R. Rep. No.  89-1470, at 15, reprinted in 1966 U.S.C.C.A.N. 2397, 2410-11.Notably the relevant language of the provision ("an election to any  political office or in connection with any primary election, convention, or caucus held to select candidates for any political office")  remains unchanged in the present provision.


21
 See Establishment Clause, 41 Fed. Reg. 35,950 (Aug. 25, 1976)  (establishing 11 C.F.R.  110.4(a) and other regulations following  the 1976 amendments to FECA);  see also 11 C.F.R.  110.4(a);FEC Advisory Opinion, 1987-25 (Sept. 17. 1987), 1987 WL 61721.


22
 The Report continues:  "Such public disclosure as required by  the Act will permit the Government and the people of the United  States to be informed as to the identities and interests of such  persons and so be better able to appraise them and the purposes for  which they work."  S. Rep. No. 88-875, at 1;  see also H.R. Rep. No.  89-1470, at 2 (1966).  Senator Fulbright also commented on the  floor that foreign agents "will have to make public all their political  contributions."  109 Cong. Rec. 16598 (1965) (emphasis added).Finally, in old  613, "agent of a foreign principal" was defined as  "one who within the United States solicits ... or disburses contributions, loans, money or other things of value for or in the interests  of such foreign principal" (emphasis added).


23
 To argue, as defendants do, that the rule of lenity compels us to  reject the FEC's otherwise reasonable interpretation of an ambiguous statutory provision is to ignore established principles of law. See Babbitt, 515 U.S. at 704 n.18 ("We have never suggested that  the rule of lenity should provide the standard for reviewing facial  challenges to administrative regulations whenever the governing  statute authorizes criminal enforcement.  Even if there exist regulations whose interpretations of statutory criminal material provide  such inadequate notice of potential liability, the ... regulation [at  issue], which has existed for two decades and gives fair warning of  its consequences cannot be one of them.").